DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Note: This corrected notice of allowability is issued to correct the dependency of claim 10. Claim 10 depends from claim 1 and recites in relevant part …..“the second lipid component ,”, however, it is claim 2 and not claim 1 that recites/introduces the second lipid component. Hence, claim 10 should depend from claim 2 as set forth below in the examiner’s amendment section.
Formal Matters
Applicant’s amendments and arguments filed under the after final consideration pilot on June 17, 2022 are acknowledged and have been fully considered . Claims 1-2, 4-10, 14-17, and 19 are pending.  Claims 1-2, 4-10, 14-17, and 19 are under consideration in the instant office action. A rejoinder of claim 5 is performed in the instant office action as set forth below. Claim is canceled by examiner’s amendment in the instant office action. Claims 11-13, 18, and 20-22 are canceled. 
Withdrawn Objections/Rejections
Rejections and/or objections not reiterated from the previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn. 
Rejoinder of Claim 5
Claims 1-2, 4, 6-10, 14-17, and 19 allowable. The restriction requirement with respect to the species election requirement of the water-swellable or water-soluble polymeric component, as set forth in the Office action mailed on March 14, 2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of with respect to the species election requirement of the water-swellable or water-soluble polymeric component and the lipid component is hereby withdrawn.  Claim 5, directed to different species of water-swellable or water-soluble polymeric component no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Statement of Reasons for Allowance
The claims are allowed as per the clear record of prosecution and the persuasive arguments provided by Applicant.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicant’s attorney Sangil Lee on August 16, 2022.
The application has been amended as follows: 

IN THE CLAIMS:

10. (Currently Amended) The particle of claim 2, essentially consisting of the
water-swellable or water-soluble polymeric component, the first lipid component, and
optionally the amino acid(s), the vitamin(s), the micro-nutrient(s), the second lipid
component, and optionally one or more pharmacologically inert excipients.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGABU KASSA whose telephone number is (571)270-5867.  The examiner can normally be reached on 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIGABU KASSA/Primary Examiner, Art Unit 1619